Citation Nr: 0325876	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for compensation 
under 38 U.S.C.A. § 1151 for pulmonary fibrosis secondary to 
Amiodarone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Los Angeles, California.


FINDING OF FACT

The veteran filed a claim for disability compensation under 
38 U.S.C.A. § 1151 for pulmonary fibrosis secondary to 
medical treatment with Amiodarone, which the VA received on 
June 12, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 12, 2000 
for compensation under 38 U.S.C.A. § 1151 for pulmonary 
fibrosis secondary to Amiodarone have not been met.  
38 C.F.R. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.154, 
3.155, 3.400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  VAOPGCPREC 11-00.  Among other things, the 
new law enhances VA's duty to assist a claimant in developing 
facts pertinent to his claim and expands on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.    

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
September 2001 rating decision, the June 2002 statement of 
the case, and the December 2002 supplemental statement of the 
case, the veteran was provided with the applicable law and 
regulations and given notice as to the evidence generally 
needed to substantiate his claim.  The veteran has not 
identified any additional evidence that has not been 
associated with the record.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment or examination under Department of Veterans Affairs 
laws may be accepted as a claim.  38 C.F.R. § 3.154 (2002).

The method of determining the effective date of a claim for 
disability or death due to hospitalization is set forth in 38 
U.S.C.A. § 5110(c) (West 2002), as well as 38 C.F.R. § 
3.400(i) (2002).  These legal criteria provide that, in 
general, the effective date of an award for disability or 
death due to hospitalization is the date of the injury or 
aggravation if a claim is received within one year of that 
date or the date of receipt of the claim.  38 U.S.C.A. § 
5110(c); 38 C.F.R. § 3.400(i).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2002).  The regulation which governs informal claims, 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized, but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2002)

The date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement.  38 C.F.R. § 3.157(b)(2) (2002).

VA inpatient records show that the veteran was admitted to VA 
Medical Center in San Diego in December 1995 for 
approximately 12 days.  His primary diagnosis was dilated 
cardiomyopathy with congestive heart failure.  The discharge 
summary shows that he was treated with Amiodarone 800 mg 
(milligrams) by mouth daily for five days.  After that, he 
received 400 mg by mouth daily for maintenance.  Inpatient 
treatment records from February 1996, show continued use of 
400 mg Amiodarone daily.  Inpatient treatment records from 
April 1996 show continued use of Amiodarone 300 mg daily.  
Inpatient treatment records from July 1998 show continued use 
of Amiodarone 200 mg daily.  Inpatient treatment records show 
an admission in late August 1998 through mid-September for 
approximately  23 days.  Chest x-ray on admission was 
interpreted to show large dilated heart and diffusive 
interstitial infiltrates, unchanged from July 1, 1998, which 
was consistent with Amiodarone toxicity.   The pertinent 
discharge diagnosis was pulmonary pneumonitis secondary to 
Amiodarone toxicity. 

S.C. Hospital records show that the veteran was admitted in 
late September 1998 for approximately seven days.  The 
discharge summary indicates the following diagnoses:  
idiopathic dilated cardiomyopathy, atrial fibrillation, 
pulmonary fibrosis, and status post respiratory arrest and 
intubation 09/21 through /9/26/98.

The RO received an informal claim from the veteran's spouse, 
date stamped received on September 30, 1998.  On a VA Form 
21-4138, the veteran's spouse indicated the veteran's name 
and social security number and she requested that her 
statement be considered an informal claim for VA 
compensation.  She advised that a formal application and 
supporting documentation would be forwarded within 90 days.

The RO sent a letter to the veteran's spouse in November 1998 
requesting additional identifying data.  The correspondence 
stated that her disclosure of  the requested information was 
voluntary, but if the information was not furnished, the RO 
would be unable to take further action on her initial 
correspondence.

The RO received a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) in June 2000.  The date-received 
stamp indicates the exact date was June 12th.  The veteran 
listed the following sickness, disease or injuries: dilated 
cardiomyopathy with congestive heart failure, atrial 
fibrillation with rapid ventricular response, and pulmonary 
fibrosis.  Enclosed with the veteran's formal claim were the 
following pertinent documents: (1) VA Form 21-4138 signed by 
the veteran and dated in July 1999; (2) VA Form 21-4138 
signed by the veteran and dated in June 2000; and, (3) VA 
Form 10-583 signed by the veteran and dated in November 1998.  
None of the documents show a date stamp.  The July 1999 VA 
Form 21-4138 asserts a claim for payment of emergency medical 
bills and a claim for compensation for the loss of both lungs 
due to pulmonary fibrosis cause by the use of Amiodarone, 
which as administered by the VA Hospital.  The June 2000 VA 
Form 21-4138 contends that benefits should start on August 
24, 1998, when the veteran was hospitalized and put on 
oxygen.  The VA Form 10-583 is a claim for payment of cost of 
unauthorized medical services at S.H. Hospital in September 
1998.


II.  Analysis

The veteran contends that the effective date for his 
38 U.S.C.A. § 1151 compensation for pulmonary fibrosis 
secondary to Amiodarone should be August 24, 1998, because 
this is the date that he was hospitalized and put on oxygen.  
Entitlement to an effective date based on the date of the 
injury is warranted only when a claim is received within one 
year of that date.  38 C.F.R. § 3.400(i).

Review of the record reveals the only correspondence received 
from the veteran or an authorized representative on or before 
August 23, 1999, was a VA Form 21-4138 from the veteran's 
spouse, date stamped received on September 30, 1998.  The 
veteran failed to follow up this initial correspondence with 
a formal claim within one year from August 24, 1998.  
Accordingly, August 24, 1998, although the proper date of 
injury, cannot be assigned as the effective date for 
38 U.S.C.A. § 1151 compensation for pulmonary fibrosis 
secondary to Amiodarone.  In the alternative, the September 
30, 1998 correspondence does not identify the benefit sought; 
it simply indicates that the veteran is seeking 
"compensation."  It fails to specify the type of 
compensation being sought or the sickness, disease, or injury 
for which compensation is being sought.  Because the 
September 1998 correspondence does not identify the benefit 
being sought, it does not constitute an informal claim.  
38 C.F.R. § 3.155(a).   

September 30, 1998, the date of the informal claim, cannot be 
assigned as the effective date for 38 U.S.C.A. § 1151 
compensation.  The difficulty with assigning this date is 
two-fold.  First, as indicated above, the September 1998 
correspondence fails to specify the benefit being sought.  
Secondly, the veteran failed to file a formal claim within a 
year of the September 1998 correspondence, as required.  
38 C.F.R. § 3.155(a).  The Board notes the veteran's 
Statement in Support of Claim dated in July 1999.  While his 
statement is dated in July 1999 and it clearly identifies a 
claim under 38 U.S.C.A. § 1151 for pulmonary fibrosis 
secondary to Amiodarone, there is no evidence in the file 
that demonstrates the statement was received by the RO in 
July 1999 or earlier than June 2000.  In fact, the FAX cover 
sheet accompanying this document and several other documents 
dated in 2000  is dated July 25, 2000.  The law presumes the 
regularity of administrative processes in the absence of 
clear evidence to the contrary, a claimant has the burden to 
produce such evidence.  See e.g., Leonard v. Brown, 10 Vet. 
App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
Based on the evidence presented, an earlier effective date 
for compensation under 38 U.S.C.A. § 1151 for pulmonary 
fibrosis secondary to Amiodarone is not warranted.  The 
negative evidence against the claim for an earlier effective 
date greatly outweighs the positive evidence.  Consequently, 
reasonable doubt is not for application.
 

ORDER

An earlier effective date for compensation under 38 U.S.C.A. 
§ 1151 for pulmonary fibrosis secondary to Amiodarone is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

